 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE HUMBERTO MAGANA-TORRES,                        No. 2:10-CV-2669-WBS-DMC-P
12                        Petitioner,
13            v.                                          ORDER
14    KELLY HARRINGTON,
15                        Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment was entered on July 6, 2012 (ECF

19   No. 32) and petitioner’s appeal from that judgment has been dismissed by the Ninth Circuit Court

20   of Appeals for lack of jurisdiction (ECF No. 37) because petitioner raised issues not encompassed

21   by the district court’s certificate of appealability and the appellate court declined to expand the

22   certificate of appealability to encompass the issues raised by petitioner.

23                  Thereafter, petitioner filed in this court a motion for relief from judgement, which

24   the court denied on March 4, 2019 (ECF No. 42). Petitioner again appealed and the Ninth Circuit

25   remanded the matter for the limited purpose of granting or denying a certificate of appealability

26   as to the denial of relief from judgment (ECF No. 48). On April 8, 2019, the District Judge

27   assigned to this case declined to issue a certificate of appealability.

28   ///
                                                         1
 1                  Pending before the court are: (1) petitioner’s motion (ECF No. 43) for an

 2   extension of time to file a request for a certificate of appealability; and (2) petitioner’s motion for

 3   leave to proceed in forma pauperis, presumably on appeal (ECF No. 50). Petitioner’s motion for

 4   an extension of time is denied as moot because the court has declined to issue a certificate of

 5   appealability. Petitioner’s motion for leave to proceed in forma pauperis is denied without

 6   prejudice to seeking relief as necessary in the appellate court.

 7                  IT IS SO ORDERED.

 8

 9

10   Dated: May 7, 2019
                                                             ____________________________________
11                                                           DENNIS M. COTA
12                                                           UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
